Citation Nr: 1813775	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicides.
 
3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a left hip disability.

10.  Entitlement to service connection for a disability manifested by right leg pain and swelling.

11.  Entitlement to service connection for a disability manifested by left leg pain and swelling.

12.  Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the RO that denied service connection for the following disabilities:  diabetes mellitus; coronary artery disease; hypertension; depression/anxiety; a right knee disability; a left knee disability; a lumbar spine disability; a right hip disability; a left hip disability; a disability manifested by right leg pain and swelling; a disability manifested by left leg pain and swelling; and kidney failure (stage 3).  The Veteran timely appealed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence weighs against a finding that the Veteran ever stepped foot in Vietnam or was on an inland waterway; hence, he is not presumed to have been exposed to herbicides in active service.

2.  Cardiovascular-renal disease, hypertension, and diabetes mellitus were not manifested during active service or within the first year after separation; and diabetes mellitus, coronary artery disease, hypertension, an acquired psychiatric disability, a right knee disability, a left knee disability, a lumbar spine disability, a right hip disability, a left hip disability, a disability manifested by right leg pain and swelling, a disability manifested by left leg pain and swelling, and chronic kidney disease are not related to a disease or injury during service.


CONCLUSIONS OF LAW

Diabetes mellitus, coronary artery disease, hypertension, an acquired psychiatric disability, a right knee disability, a left knee disability, a lumbar spine disability, a right hip disability, a left hip disability, a disability manifested by right leg pain and swelling, a disability manifested by left leg pain and swelling, and chronic kidney disease were not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is neither evidence of pertinent disability in service, nor competent medical evidence suggesting a relationship between each of the Veteran's current disabilities and service.  Nor is there any evidence of continuity of symptomatology since active service of chronic diseases.  Based on the facts of this case, VA has no duty to provide VA examinations or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, cardiovascular-renal disease, hypertension, diabetes mellitus, and psychoses are considered chronic and presumptive diseases.  See 38 U.S.C. § 1101.

The Veteran seeks service connection for multiple disabilities which he believes are due to exposure to herbicides in active service.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Ischemic heart disease and diabetes mellitus are listed among the diseases presumed to be associated with Agent Orange exposure.  38 U.S.C. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The record reflects that the Veteran was first diagnosed with diabetes mellitus in 1995 and with coronary artery disease in 2001, many years after his separation from active service.

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed diabetes mellitus and coronary artery disease may be granted on the basis that each disability is presumed to be the result of in-service Agent Orange exposure.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.   Also, effective June 19, 2015, VA regulations were amended to provide for presumptive herbicide exposure for certain individuals who served in the Air Force or Air Force Reserve who operated, maintained, or served onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era.  

Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a recent court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

 "Service in Vietnam" does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Moreover, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In this case, the Veteran contended in May 2015 that he had in-country service in Vietnam through his involvement with the Central Intelligence Agency (CIA) and special covert operations-while stationed at Camp Peary, Virginia, from 1961 to 1964.  Specifically, the Veteran contended that he was in-theatre when his friend "Bill Cable" died in a helicopter crash.  In November 2015, the Veteran tried to estimate the date of his friend's death; and stated that he had talked with "Bill Cable" at Camp Peary, Virginia, in December 1963 or in January 1964, and then not at all after that date.

When contacted in December 2015, the Veteran was unable to give many details of covert operations or temporary duty-other than thinking that it occurred in the December 1963 to January 1964 timeframe.  The Veteran could not provide the name of the Special Operations Forces he was attached to, and was unable to verify where in Vietnam he was located.  He reportedly was notified that he would be sent on a "secret mission," and was put on a transport plane one night.

In March 2017, the Veteran explained that Camp Perry in Virginia was a highly classified camp; and that their mission was to train candidates for the CIA.  The Veteran reported that this type of training would consist of extreme conditions in swamps, and would last for weeks at a time.  The Veteran reported that a boat would take them out to the swamp areas, and they would get out of the boat and train in two feet or more of mud and sludge.  The Veteran also reported that they were put through a "large rabbit hutch" for three-to-four days to see if they would remain strong or break their silence. Here, the Veteran is competent to testify as to his experiences in active service.

The Veteran's Form DD 214 reflects neither foreign service, nor receipt of the Vietnam Service Medal.  His personnel records show that, following basic training and advance infantry training in Georgia, the Veteran was assigned as a military policeman to Camp Peary in Virginia from September 1961 to April 1964.  Records show that he then was released from active duty and transferred to the Army Reserve in April 1964.

In November 2015, VA received a response through the Personnel Information Exchange System (PIES) that all available personnel documents and service treatment records were already provided.  In essence, there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

In December 2015, VA requested "Special Operations Command" (SOCOM) to research the Veteran's claimed incident of involvement with training of Special Operations Forces in Vietnam.  A negative response was received in April 2016.
 
Of note, there is an April 2016 VA memorandum regarding a formal finding of a "lack of information to corroborate claims associated with Agent Orange exposure."  Specifically, VA determined that the information of record was insufficient to allow for meaningful research of records by the U.S. Army and Joint Services Records Research Center (JSRRC).  Here, VA conducted a thorough search of the Veteran's service personnel records, service treatment records, and unit historical records.  None of the available documents showed any foreign or overseas service, or any temporary duty in Vietnam.  Rather, the actucal records establish that he did not leave the United States.  SOCOM was not able to provide verification of service in Vietnam as part of covert operations.

Here, the Board finds the Veteran's lay reports regarding in-country service in Vietnam not credible.  There is no evidence that the Veteran ever was assigned to any unit in Vietnam, and there are no orders of any attachment to Special Operations Forces in Vietnam.  Specifically, the Veteran was unable to verify when or where in Vietnam he was located.  Such vague allegations diminish their probative value.  

Consequently, the objective evidence of record weighs against a finding that the Veteran ever stepped foot in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

As to service connection on a direct basis, the evidence of record weighs against a finding that any of the claimed disabilities was present during active service or within the first post-service year, or is otherwise related to disease or injury in active service-including exposure to herbicides.  None of the claimed disabilities was noted during service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify any disease.

Specifically, on a "Report of Medical History" completed by the Veteran in April 1961 and again in February 1964, he checked "no" in response to whether he ever had or now had swollen or painful joints; high or low blood pressure; cramps in his legs; frequent or painful urination; kidney stone or blood in urine; sugar or albumin in urine; bone, joint, or other deformity; "trick" or locked knee; depression or excessive worry; or nervous trouble of any sort.  Clinical evaluations both at the time of enlistment in April 1961 and at the time of the Veteran's separation examination in February 1964 were normal.  No defects were noted at separation.

Rather, post-service treatment records show the onset of disability several years after the Veteran's separation from active service.  Here, the Veteran reported the onset of diabetes mellitus in January 1995.  His medical history reflects a diagnosis of coronary artery disease following two myocardial infarctions in 2001.  Records also show that the Veteran has been hypertensive since age 40, and that he underwent left hip surgery in May 2013.  Edema of the lower extremities was noted in January 2014.  There is no showing of hypertension, chronic kidney disease, or any psychosis within the first post-service year.  Accordingly, the first credible showing of pertinent disability is many years after service with no competent evidence that any of the claimed disabilities is related to active service.  Post-service continuity of symptomatology of cardiovascular-renal disease, diabetes mellitus, and a psychosis has not been established.

In November 2015, the Veteran contended that his diabetes mellitus and chronic kidney disease were due to the amount of time he spent in swamp areas around Camp Peary; and that his legs became infected with mosquito bites and tick bites.  The Veteran also contended that he was told by a doctor that these incidents in active service contributed to his kidney failure and diabetes mellitus, and could affect his heart.  The Veteran reported having three heart attacks and four heart surgeries.

The Board notes that in September 2016, the Veteran's treating physician indicated that the Veteran suffered from multiple chronic medical conditions-including diabetes with neuropathy, renal failure, hypertension, congestive heart failure, coronary atherosclerosis, claudication, chronic radicular lumbar pain and other chronic pain, post-traumatic stress disorder (PTSD), and hypercholesterolemia.  However, no medical opinion was provided which linked any current disability to disease or injury in active service.  

In March 2017, the Veteran contended that his lumbar spine disability, bilateral knee disability, bilateral hip disability, and bilateral leg pain began while training in swamp areas and in two feet or more of mud and sludge, due to the difficulty maneuvering in such conditions.

To the extent that the Veteran asserts a relationship to disease or injury in active service, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based. Here, the Veteran's treating physician provided no opinion as to the etiology of the Veteran's current disabilities.  Accordingly, the medical and lay statements are lacking in foundation and are accorded little probative value.  As noted above, the Veteran did not have characteristic manifestations sufficient to identify any disease entity in active service; and at the separation examination he specifically denied having swollen or painful joints, high or low blood pressure, cramps in his legs, frequent or painful urination, kidney stone or blood in urine, sugar or albumin in urine, bone or joint or other deformity, "trick" or locked knee, depression or excessive worry, and nervous trouble of any sort.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for diabetes mellitus; coronary artery disease; hypertension; an acquired psychiatric disability, to include depression and anxiety; a right knee disability; a left knee disability; a lumbar spine disability; a right hip disability; a left hip disability; a disability manifested by right leg pain and swelling; a disability manifested by left leg pain and swelling; and chronic kidney disease.  On these matters, the preponderance of the evidence is against the claims; the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that there is a remote post service notation of PTSD, we note the following:  The Veteran was not in Vietnam, he has not identified a credible stressor, he was not in combat he was not in fear of hostile or terrorist activity while in Virginia.  Lastly, nothing links this notation to service.  The Veteran's recounting of inservice exploits is not credible.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a disability manifested by right leg pain and swelling is denied.

Service connection for a disability manifested by left leg pain and swelling is denied.

Service connection for chronic kidney disease is denied.




____________________________________________
H. N. SCHWARTZ

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


